Chadwick, J.
(dissenting) — I dissent. This action requires a construction of Rem. & Bal. Code, § 8103. That part of the law which controls the action of the commissioner of pubhc lands is such cases is as follows:
“Upon the completion of the work, provided for by said contract, or any part thereof, capable of separate use for the purposes of navigation, according to the terms and conditions of said contract, and within the time provided therein,. *355or such further extension of time as may have been granted by virtue of the preceding section, the commissioner of public lands shall issue his certificate to the contracting parties, or their assigns, showing the actual cost of the filling in and raising above high tide of all tide and shore lands so filled in and raised above high tide by such completion of said work, or such separate portion thereof, and specifying and'describing, with reasonable certainty, the lands so filled in and raised above high tide. Upon the filing in the office of the county auditor of the county or counties in which such lands are situated, of such certificate of the commissioner of public lands, said contracting parties shall acquire a lien, and the same shall thereupon attach, for the amount specified in such certificate, with fifteen per cent additional thereon, and with interest on such amount and additional percentage from the date of such certificate at the rate of eight per cent per annum until payment: Provided, however, That such lien shall not be operative for an amount exceeding the cost of the work as stated in the contract, or, as the case may be, such portion of said stated cost as shall be proportionate to the part of the work with reference to which the certificate has issued, upon the bonds specified in such certificate.”
In my judgment the duty of the commissioner of public lands is controlled entirely by this statute. He has no discretion; certainly none that the court should control. The-duty of certifying the cost of the improvements, whatever it may be, is made mandatory; while the amount of the lien depends upon the contract. There can be no lien or cloud upon the title for an excessive amount, for the legislature was careful to provide against such contingencies. There-was no authority, therefore, in law for the issuance of the injunction pendente lite. The effect of the decision of the majority is to decide the case upon its merits when it is. not properly before us.
Rudkin, C. J., Gose, and Fullerton, JJ., concur with. Chadwick, J.